Citation Nr: 1754754	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-16 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for a cervical spine disability status post C5-C6 anterior cervical discectomy and fusion and C5-C6 posterior fusion with residual neuropathies, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for headaches, currently rated as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1986 to May 2002.

This matter comes before the of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

The issue of entitlement to an increased rating for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period the evidence indicates that the Veteran's service-connected cervical spine disability has been productive of mild incomplete paralysis of the right and left upper extremity. 

2.  Throughout the appeal period the Veteran's headache disorder has been manifested by headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of at least 10 percent for right upper extremity neuropathy associated with cervical spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8516 (2017).

2.  The criteria for a disability rating of at least 10 percent for left upper extremity neuropathy associated with cervical spine disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 8516 (2017).

3.  The criteria for a rating of 50 percent for headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate higher or lower compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

While this issue is being remanded for reasons provided below, the Board finds that the Veteran is entitled to separate ratings for right and left upper extremity neuropathy. 

Diagnostic Code 8516 provides a 10 percent rating for mild incomplete paralysis of the ulnar nerve in either upper extremity.  A 20 percent rating for moderate incomplete paralysis of the ulnar nerve in the minor upper extremity and 30 percent in the major.  And, a 30 percent rating for severe incomplete paralysis of the ulnar nerve in the minor upper extremity and 40 percent in the major. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence of record, the Veteran has competently and credibly testified that during the appeal period, she has experienced radiating pain from her neck down both arms that she describes as dull and very painful.  See April 2017 Hearing Transcript at 14.  She testified that she has had the neck disability accompanied by radiating pain down her arms since service.  Id. at 15.

The Board finds that these symptoms are productive of at least mild incomplete paralysis.  As such, at least a 10 percent rating for left and for right upper extremity neuropathy is warranted.  The issue of ratings in excess of 10 percent for left and right upper extremity neuropathy, and in excess of 20 percent for a cervical spine disability, are addressed in the remand portion of this decision.  

The record does not raise a claim for a total rating based on individual unemployability (TDIU) because at the April 2017 hearing the Veteran both confirmed that she is still working and that she is not claiming a TDIU.  Id. at 2.

Analysis - Headaches

The Veteran seeks a rating in excess of 30 percent for headaches.  The Board finds that a rating of 50 percent is warranted throughout the appeal period, based on the Veteran's reported symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The Veteran's headaches have been rated under Diagnostic Code (DC) 8100 concerning migraine headaches.  Under DC 8100, headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a, DC 8100.  

The Veteran has competently and credibly testified that she experiences headaches daily, and that these headaches have forced her to miss work and take leave without pay when headaches are severe.  See April 2017 Hearing Transcript at 3 and 4.  Thus, the Board finds that during the appeal period she has exhibited headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, and as such, a rating of 50 percent is warranted.  This is true throughout the period of time during which this claim has been pending and therefore consideration of staged ratings are not warranted.

The Veteran has testified that a grant of a 50 percent rating for headaches for the entire appeal period would satisfy her appeal.  See April 2017 Hearing Transcript at 7.  Accordingly, the instant decision represents a total grant of benefits as to the issue on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Subject to the law and regulations governing payment of monetary benefits, a rating of 10 percent for right upper extremity neuropathy is granted, from April 13, 2010.

Subject to the law and regulations governing payment of monetary benefits, a rating of 10 percent for left upper extremity neuropathy is granted.

Subject to the law and regulations governing payment of monetary benefits, a rating of 50 percent for headaches is warranted. 


REMAND

The Board finds that remand is necessary to provide the Veteran with an adequate VA examination of her neck.  In August 2016, the Veteran was provided with a VA neck examination which was not in compliance with holding of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that the testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  The pertinent sentence states that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint.  It does not appear that any finding was made regarding passive range of motion.  Therefore, the Board must find that this examination is not in accord with the requirements of Correia.  As such, this examination is not adequate for resolution of this appeal.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board must remand this case for an examination that adequately evaluates the Veteran's service-connected neck disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

In addition, recently, the Court in Sharp v. Shulkin, 29 Vet. App. 26 (2017) addressed the adequacy of a VA examiner's opinion concerning additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why [he or] she c[an] not do so."  Thus, in light of the Court's determination in Sharp, the Board finds that this matter must be remanded for a new VA examination and opinion addressing the issue of limitation of motion during flare-ups.   

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. Contact the Veteran and ask that she identify any outstanding VA and non-VA records pertaining to her neck disability that are not already of record.  Notify the Veteran that she may submit additional lay statements from herself and from other individuals who have first-hand knowledge of her neck disability.  She should be provided an appropriate amount of time to submit this lay evidence.

3. After obtaining any additional records to the extent possible, the Veteran should be afforded a new examination to evaluate the current nature and severity of her service-connected neck disability with residual neuropathies.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should also offer an estimate as to additional functional loss during flares regardless of whether the Veteran is undergoing a flare-up at the time of the examination.  

Further, in accord with the requirements of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups she experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment she experiences during a flare-up of her neck symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  

4. Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these issues were last adjudicated below, and provides an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012)




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


